United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Dallas, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1507
Issued: February 23, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On April 29, 2008 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ decision dated December 5, 2007, which denied her reconsideration
request on the grounds that it was untimely filed and failed to establish clear evidence of error.
Because more than one year has elapsed between the last merit decision dated February 11, 2005
and the filing of this appeal, the Board lacks jurisdiction to review the merits of appellant’s claim
pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2).
ISSUE
The issue is whether the Office properly determined that appellant’s request for
reconsideration was untimely filed and did not demonstrate clear evidence of error.
FACTUAL HISTORY
Appellant, a 42-year-old city carrier, filed a claim for benefits on December 2, 2004,
alleging that she experienced pain in her lower and upper back due to pushing, pulling and lifting
heavy equipment on March 17, 2000.

By decision dated February 11, 2005, the Office denied appellant’s claim on the basis
that she had failed to timely file her claim.
By letter dated January 7, 2007, appellant requested reconsideration. In support of her
request, she submitted a May 2007 book review of a book written about terrorist gangs stalking
American citizens.
By decision dated December 5, 2007, the Office denied appellant’s request for
reconsideration without a merit review, finding that she had not timely requested reconsideration
and had failed to submit factual or medical evidence sufficient to establish clear evidence of
error. It stated that appellant was required to present evidence which showed that the Office
made an error and that there was no evidence submitted that showed that its final merit decision
was in error.
LEGAL PRECEDENT
Section 8128(a) of the Federal Employees’ Compensation Act1 does not entitle an
employee to a review of an Office decision as a matter of right.2 This section, vesting the Office
with discretionary authority to determine whether it will review an award for or against
compensation, provides:
“The Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. The Secretary, in
accordance with the facts found on review may -(1) end or increase the compensation awarded; or
(2) award compensation previously refused or discontinued.”
The Office, through its regulations, has imposed limitations on the exercise of its
discretionary authority under 5 U.S.C. § 8128(a).3 As one such limitation, it has stated that it
will not review a decision denying or terminating a benefit unless the application for review is
filed within one year of the date of that decision.4 The Board has found that the imposition of

1

5 U.S.C. § 8128(a).

2

Jesus D. Sanchez, 41 ECAB 964 (1990); Leon D. Faidley, Jr., 41 ECAB 104 (1989), petition for recon. denied,
41 ECAB 458 (1990).
3

Thus, although it is a matter of discretion on the part of the Office whether to review an award for or against
payment of compensation, the Office has stated that a claimant may obtain review of the merits of a claim
by: (1) showing that the Office erroneously applied or interpreted a point of law; (2) advancing a relevant legal
argument not previously considered by the Office; or (3) constituting relevant and pertinent new evidence not
previously considered by the Office. See 20 C.F.R. § 10.606(b).
4

20 C.F.R. § 10.607(b).

2

this one-year time limitation does not constitute an abuse of the discretionary authority granted
by the Office granted under 5 U.S.C. § 8128(a).5
In those cases where a request for reconsideration is not timely filed, the Board had held
however that the Office must nevertheless undertake a limited review of the case to determine
whether there is clear evidence of error pursuant to the untimely request.6 Office procedures
state that the Office will reopen an appellant’s case for merit review, notwithstanding the
one-year filing limitation set forth in 20 C.F.R. § 10.607(b), if the appellant’s application for
review shows “clear evidence of error” on the part of the Office.7
To establish clear evidence of error, an appellant must submit evidence relevant to the
issue which was decided by the Office.8 The evidence must be positive, precise and explicit and
must be manifested on its face that the Office committed an error.9 Evidence which does not
raise a substantial question concerning the correctness of the Office’s decision is insufficient to
establish clear evidence of error.10 It is not enough merely to show that the evidence could be
construed so as to produce a contrary conclusion.11 This entails a limited review by the Office of
how the evidence submitted with the reconsideration request bears on the evidence previously of
record and whether the new evidence demonstrates clear error on the part of the Office.12 The
Board makes an independent determination of whether an appellant has submitted clear evidence
of error on the part of the Office such that the Office abused its discretion in denying merit
review in the face of such evidence.13
ANALYSIS
The Office properly determined in this case that appellant failed to file a timely
application for review. The last merit decision in this case was dated February 11, 2005.
Appellant requested reconsideration on January 7, 2007; thus, the reconsideration request is
untimely as it was outside the one-year time limit.
The Board finds that appellant’s January 7, 2007 request for reconsideration failed to
show clear evidence of error. The only evidence submitted in support of the untimely request for
reconsideration was the May 2007 book review of American terrorist gangs, which had no
5

See cases cited supra note 2.

6

Rex L. Weaver, 44 ECAB 535 (1993).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 21602.3(b) (May 1991).

8

See Dean D. Beets, 43 ECAB 1153 (1992).

9

See Leona N. Travis, 43 ECAB 227 (1991).

10

See Jesus D. Sanchez, supra note 2.

11

See Leona N. Travis, supra note 9.

12

See Nelson T. Thompson, 43 ECAB 919 (1992).

13

Gregory Griffin, 41 ECAB 186 (1989), petition for recon. denied, 41 ECAB 458 (1990).

3

probative bearing on the relevant issue; i.e., whether the Office properly denied appellant’s claim
on February 11, 2005 on the basis of untimeliness. Appellant’s request letter did not contain any
legal arguments showing error on the part of the Office. No other evidence was received by the
Office. Appellant has failed to demonstrate clear evidence of error on the part of the Office.
Consequently, the evidence submitted by appellant on reconsideration is insufficient to
establish clear evidence of error on the part of the Office such that the Office abused its
discretion in denying merit review. The Board finds that the Office did not abuse its discretion
in denying further merit review.
CONCLUSION
The Board finds that appellant has failed to submit evidence establishing clear evidence
of error on the part of the Office in her reconsideration request dated January 7, 2007. Inasmuch
as appellant’s reconsideration request was untimely filed and failed to establish clear evidence of
error, the Office properly denied further review on December 5, 2007.
ORDER
IT IS HEREBY ORDERED THAT the December 5, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 23, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

4

